Citation Nr: 1133391	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  09-03 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for stress changes of the bilateral knees.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for stress changes for the left femur.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for stress changes of the right tibia.  

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for lumbar sacrilization, L5, with low back pain.  

5.  Entitlement to service connection for depression.  




REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from January 1996 to January 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned in a January 2011 hearing.  

The issue of entitlement to service connection for depression along with the reopened issues of entitlement to service connection for a back disorder and entitlement to service connection for stress changes of the bilateral knees are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In February 2000, the RO determined that service connection was not warranted for stress changes to the bilateral knees; the Veteran was notified thereof and provided his appellate rights by letter dated later that month, but did not appeal the determination, and the decision is final.  

2.  In May 2005, the RO determined that service connection was not warranted for stress changes to the bilateral knees; the Veteran was notified thereof and provided his appellate rights by letter dated in June 2005, but did not appeal the determination, and the decision is final.  

3.  In May 2007, the Veteran sought to reopen the claim of entitlement to service connection for a bilateral knee disorder.

4.  Some of the evidence received subsequent to the May 2005 rating decision which denied service connection for stress changes of the bilateral knee is neither duplicative of evidence previously submitted and the evidence, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.

5.  In February 2000, the RO determined that service connection was not warranted for stress changes to the left femur; the Veteran was notified thereof and provided his appellate rights by letter dated later that month, but did not appeal the determination, and the decision is final.  

6.  In May 2005, the RO determined that service connection was not warranted for stress changes to the left femur; the Veteran was notified thereof and provided his appellate rights by letter dated in June 2005, but did not appeal the determination, and the decision is final.  

7.  In July 2009, the Veteran sought to reopen the claim of entitlement to service connection for stress changes to the left femur.

8.  The evidence received subsequent to the May 2005 rating decision which denied service connection for stress changes of left femur is duplicative of evidence previously submitted and the evidence, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim.

9.  In February 2000, the RO determined that service connection was not warranted for stress changes to the right tibia; the Veteran was notified thereof and provided his appellate rights by letter dated later that month, but did not appeal the determination, and the decision is final.  

10.  In May 2005, the RO determined that service connection was not warranted for stress changes to the right tibia; the Veteran was notified thereof and provided his appellate rights by letter dated in June 2005, but did not appeal the determination, and the decision is final.  

11.  In July 2009, the Veteran sought to reopen the claim of entitlement to service connection for stress changes to the right tibia.

12.  The evidence received subsequent to the May 2005 rating decision which denied service connection for stress changes of right tibia is duplicative of evidence previously submitted and the evidence, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim.

13.  In February 2000, the RO determined that service connection was not warranted for sacrilization L5 with low back pain; the Veteran was notified thereof and provided his appellate rights by letter dated later that month, but did not appeal the determination, and the decision is final.  

14.  In May 2005, the RO determined that service connection was not warranted for sacrilization L5 with low back pain; the Veteran was notified thereof and provided his appellate rights by letter dated in June 2005, but did not appeal the determination, and the decision is final.  

15.  In May 2007, the Veteran sought to reopen the claim of entitlement to service connection for sacrilization L5 with low back pain.

16.  Some of the evidence received subsequent to the May 2005 rating decision which denied service connection for sacrilization L5 with low back pain is neither duplicative of evidence previously submitted and the evidence, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The February 2000 and May 2005 rating decisions that denied service connection for stress changes of the bilateral knees are final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  The evidence received since the May 2005 rating decision that denied service connection for stress changes of the bilateral knees is new and material, and the claim for that benefit has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The February 2000 and May 2005 rating decisions that denied service connection for stress changes to the left femur are final.  38 U.S.C.A. § 7105(c) (West 2002).

4.  The evidence received since the May 2005 rating decision that denied service connection for stress changes to the left femur is not new and material, and the claim for that benefit has not been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5.  The February 2000 and May 2005 rating decisions that denied service connection for stress changes to the right tibia are final.  38 U.S.C.A. § 7105(c) (West 2002).

6.  The evidence received since the May 2005 rating decision that denied service connection for stress changes to the right tibia is not new and material, and the claim for that benefit has not been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

7.  The February 2000 and May 2005 rating decisions that denied service connection for sacrilization L5 with low back pain are final.  38 U.S.C.A. § 7105(c) (West 2002).

8.  The evidence received since the May 2005 rating decision that denied service connection for sacrilization L5 with low back pain is new and material, and the claim for that benefit has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussions in August 2007, July 2009 and September 2009 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to the benefits sought and adjudicated by this claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claims as well as notice of the types of evidence necessary to establish effective dates or disability evaluations for the issues on appeal in the August 2007, July 2009 and September 2009 VCAA letters.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service- connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.  The appellant was provided with proper notice as required by Kent in the September 2009 VCAA letter.  

In this case, the RO's decisions came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decisions on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claims and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claims decided herein has been accomplished and that adjudication of the claims, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the new law and regulation.  The Board finds the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  

The Veteran has not been afforded VA examinations with regard to her claims of entitlement to service connection for stress changes of the left femur and right tibia.  As set out below, the Board finds that new and material evidence has not been received to reopen the claims.  As such, additional evidentiary development is not required.  

Also as set out below, the Board finds that new and material evidence has been received to reopen the claims of entitlement to service connection for stress changes to the bilateral knees and for sacrilization of L5.  Additional development, to include new VA examinations, is set out in the Remand portion of this decision below.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).   No additional pertinent evidence has been identified by the appellant as relevant to the issues adjudicated by this appeal.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and Credibility

The appellant can attest to factual matters of which she had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, her statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to her through her senses, she does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions and is not competent to provide an opinion as to the etiology of any currently existing knee, foot or neck disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

General service connection criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for arthritis, may also be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

General criteria for reopening claims subject to prior final denials

When a claim is the subject of a prior final denial, it may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  If new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review it on a de novo basis.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the prior final rating decision is presumed credible for the purposes of reopening the claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


Whether new and material evidence has been received to reopen the claim of entitlement to service connection for stress changes of the bilateral knees.

In February 2000, the RO denied entitlement to service connection, in pertinent part, for stress changes to the medial bilateral knees.  The Veteran was informed of the decision the same month and of her procedural and appellate rights.  The Veteran did not appeal the denial of service connection for stress changes to the bilateral knees.  This decision is final.  38 U.S.C.A. § 7105.  

In May 2005, the Veteran attempted to reopen the claim and submitted additional evidence.  The same month, the RO denied service connection for stress changes to the medial bilateral knees.  The Veteran was informed of this decision in June 2005.  The Veteran did not appeal the denial of service connection for stress changes to the bilateral knees.  This decision is final.  38 U.S.C.A. § 7105.  

In May 2007, the Veteran submitted a claim of entitlement to service connection for a bilateral knee condition.  

The evidence of record at the time of February 2000 rating action consists of the service treatment records and the report of a VA examination.  

The service treatment records reveal that in July 1999, the Veteran sought treatment for leg pain.  A bone scan was interpreted as showing stress changes of the medial knees.  In October 1999, the Veteran reported that her knee problems had gotten worse since the time of her last medical assessment.  At the time of the separation examination which was conducted in October 1999, clinical evaluation of the lower extremities was determined to be normal.  The document was annotated to indicate the Veteran had a history of stress fractures in 1999.  On a Report of Medical History completed by the Veteran in October 1999, she indicated that she had or had had arthritis or bursitis.  The document was annotated to indicate the Veteran reported she had stress fractures in both legs.  

At the time of a September 1999 VA examination which was conducted while the Veteran was still on active duty, she reported a history of bilateral lower extremities pain which began with running in approximately April 1998.  She denied a previous history of trauma.  The condition was of gradual onset.  The pertinent diagnosis was stress changes in the left femur and right tibia.  

The RO denied the claim of entitlement to service connection for stress changes of the bilateral knees in February 2000 finding that there was no chronic disability subject to compensation which was demonstrated by the evidence.  It was noted that stress changes found on a bone scan are symptoms of abnormal findings and not ratable entities without established diagnoses.  No chronic disorder manifested by stress changes had been shown.  

In May 2005, duplicate service treatment records were received.  Based on this evidence, the RO found that new and material had not been received to reopen the claim of entitlement to service connection for the knee disorder in a May 2005 rating decision.  It was noted that the evidence submitted was duplicate of evidence considered by the RO in February 2000.  

The evidence received subsequent to the May 2005 rating decision consists of VA and private medical records and reports of VA examinations.  

The private clinical records document current treatment for bilateral knee disorders.  These records do not meet the definition of new and material evidence.  The Court has held that additional evidence, which consists of records of post service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  

The VA clinical records document current treatment for bilateral knee disorders.  These records do not meet the definition of new and material evidence.  The Court has held that additional evidence, which consists of records of post service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  

The Board finds that two pieces of evidence which were received subsequent to the May 2005 rating decision satisfies the definition of new and material evidence.  

A document styled "Nexus Statement" and dated in January 2009 was received the same month.  The document indicates that the author, whose credentials were orthopedic surgery, indicated that he had read the treatment records since the Veteran's separation and found that patellofemoral arthritis and patellofemoral chondromalacia were as least as likely as not caused by or a result of active duty military service.  No rationale was provided.  

In September 2009, the Veteran submitted a copy of the January 2009 Nexus Statement pertaining to the arthritis and chondromalacia.  The document is a photocopy of the exact document submitted in January 2009 but with annotations.  It was indicated that the arthritis and chondromalacia were as least as likely as not caused by or a result of active duty military service.  The rationale was that the author had treated the Veteran since July 2007 for her knees and that it was the doctor's professional opinion that there is a 50/50 probability that her active duty military service directly relate to the Veteran's now chronic knee problems.  It was indicated that the author was William Thompson, MD.  

The Board finds that the two nexus statements dated in January 2009 satisfy the definition of new and material evidence.  The documents were not of record at the time of the prior final decision.  Furthermore, the documents provide some evidence of the presence of bilateral knee problems and a link between the knee problems and the Veteran's active duty service.  

New and material evidence having been received, the claim of entitlement to service connection for bilateral knee disorders has been reopened.  Prior to de novo review of the claim, additional evidentiary development is required.  That development is addressed in the Remand portion of the decision below. 


Whether new and material evidence has been received to reopen the claim of entitlement to service connection for stress changes for the left femur.

In February 2000, the RO denied entitlement to service connection, in pertinent part, for stress changes to left femur.  The Veteran was informed of the decision the same month and of her procedural and appellate rights.  The Veteran did not appeal the denial of service connection for stress changes to left femur.  This decision is final.  38 U.S.C.A. § 7105.  

In May 2005, the Veteran attempted to reopen the claim and submitted additional evidence.  The same month, the RO denied service connection for stress changes to the left femur.  The Veteran was informed of this decision in June 2005.  The Veteran did not appeal the denial of service connection for stress changes to the bilateral knees.  This decision is final.  38 U.S.C.A. § 7105.  

In July 2009, the Veteran submitted another claim.  In March 2010, the RO again denied service connection for stress changes of the left femur.  

The RO denied service connection for stress changes of the left femur in February 2000 finding that, while there was evidence of a bone scan documenting stress changes, stress changes were symptoms or abnormal findings and not ratable entities without established diagnoses.  

In May 2005, the RO again denied the claim, finding that the receipt of duplicate service treatment records does not constitute new and material sufficient to reopen a claim subject to a prior final denial.  

The evidence of record at the time of May 2005 rating action consists of the service treatment records and the report of VA examination.  

The service treatment records reveal that a bone scan conducted in July 1999 was interpreted as revealing a stress change to the left mid femur.  In a Report of Medical History completed by the Veteran in October 1999, she reported she had a history of stress fractures in 1999.  Clinical evaluation of the lower extremities was determined to be normal at the time of the October 1999 service examination.  The document was annotated to indicate the Veteran had a history of bilateral lower extremities stress fractures in 1999.  

The September 1999 report of VA examination included a diagnosis of stress changes of the left femur based on a July 1999 bone scan.  

The evidence added to the record subsequent to the May 2005 rating decision consists of VA and private medical records, a report of a VA examination and statements and testimony from the Veteran.  

A July 2000 private clinical record reveals the Veteran complained, in part, of leg problems.  She reported she had problems with left leg stress fractures in service but was not sure of the area.  The assessments were patellofemoral dysfunction but the examiner was uncertain if there was still a stress fracture and also greater trochanteric bursitis.  This evidence is not new and material.  It does not indicate that the Veteran currently experiences stress fractures of the left femur or residuals thereof which was due to active duty service.  

Other private clinical records document complaints of leg pain but this was attributed to problems with the Veteran's back.  For example, a December 2007 clinical record references the onset of left leg sciatica in early 2006.  The assessment was large extruded disc herniation with L5 radiculopathy.  The private clinical records evidence is not new and material.  The private clinical records do not reference a stress fracture of the left femur nor do they provide any evidence of a link between a stress fracture and active duty.  The evidence is not new and material.  

The VA clinical records do not indicate, in any way, that the Veteran currently has a stress fracture of the left femur nor do the records link, in any way, residuals of a stress fracture of the left femur to the Veteran's active duty service.  The VA clinical records are not new and material.  

Reports of VA examinations were received subsequent to the prior final denial.  These reports do not indicate, in any way, that the Veteran currently has a stress fracture of the left femur nor any residuals thereof nor do the reports provide any evidence linking stress fractures to the Veteran's active duty service.  The reports of VA examinations are not new and material.  

The Veteran testified before the undersigned in January 2011 that she injured her left femur in 1997 during a night fire activity.  She jumped off a truck the wrong way and fell to her left about four and a half feet.  Her left knee hit the ground hard.  Her back hurt after the fall also.  She opined that she was carrying 35 to 40 pounds of equipment when she fell.  She reported to sick call the next morning and X-rays were performed at Darnall Hospital.  She was put on light duty for two weeks and also assigned to quarters for one day.  She was never informed what the problem was.  The profile expired.  She treated her pain with ibuprofen.  No follow-up was performed.  She found out she had problems when she reviewed her medical records at the time of her exit examination.  Every time the injury flared like having problems with road marches or running she went to sick call.  Eventually, she was diagnosed with right foot plant fasciitis.  She had to treat her injuries with over the counter medication at times because she did not have insurance.  The patellofemoral syndrome, arthritis and chondromalacia were the only diagnoses associated with her lower extremities.  This evidence is not new and material.  The fact that the Veteran was alleging she experienced a stress fracture in the left femur during active duty and was opining that she had a current injury to the left femur as a result was of record at the time of the prior final denial.  This evidence is duplicative of evidence previously considered.  

The Board finds that none of the evidence received subsequent to the May 2005 rating decision satisfies the definition of new and material as set out under 38 C.F.R. § 3.156(a).  As new and material has not been received, the claim of entitlement to service connection for stress changes of the left femur has not been reopened.  


Whether new and material evidence has been received to reopen the claim of entitlement to service connection for stress changes of the right tibia.

In February 2000, the RO denied entitlement to service connection, in pertinent part, for stress changes to right tibia.  The Veteran was informed of the decision the same month and of her procedural and appellate rights.  The Veteran did not appeal the denial of service connection for stress changes to right tibia.  This decision is final.  38 U.S.C.A. § 7105.  

In May 2005, the Veteran attempted to reopen the claim and submitted additional evidence.  The same month, the RO denied service connection for stress changes to the right tibia.  The Veteran was informed of this decision in June 2005.  The Veteran did not appeal the denial of service connection for stress changes to the bilateral knees.  This decision is final.  38 U.S.C.A. § 7105.  

In July 2009, the Veteran submitted another claim.  In March 2010, the RO again denied service connection for stress changes of the right tibia.  

The RO denied service connection for stress changes of the right tibia in February 2000 finding that, while there was evidence of a bone scan documenting stress changes, stress changes were symptoms or abnormal findings and not ratable entities without established diagnoses.  

In May 2005, the RO again denied the claim, finding that the receipt of duplicate service treatment records does not constitute new and material sufficient to reopen a claim subject to a prior final denial.  

The evidence of record at the time of May 2005 rating action which denied service connection for stress fractures of the right tibia consists of the service treatment records and the report of VA examination.  

The service treatment records show that a bone scan conducted in July 1999 was interpreted as revealing a stress change to the right tibia.  In a Report of Medical History completed by the Veteran in October 1999, she reported she had a history of stress fractures in 1999.  Clinical evaluation of the lower extremities was determined to be normal at the time of the October 1999 service examination.  The document was annotated to indicate the Veteran had a history of bilateral lower extremities stress fractures in 1999.  

The September 1999 report of VA examination included a diagnosis of stress changes of the right tibia based on a July 1999 bone scan.  

The evidence added to the record subsequent to the May 2005 rating decision consists of VA and private medical records, reports of VA examinations and statements and testimony from the Veteran.  

A July 2000 private clinical record reveals the Veteran complained, in part, of leg problems.  She reported she had problems with left leg stress fractures in service but was not sure of the area.  The assessments were patellofemoral dysfunction but the examiner was uncertain if there was still a stress fracture and also greater trochanteric bursitis.  This evidence is not new and material.  It does not indicate that the Veteran currently experiences stress fractures of the right tibia or residuals thereof which was due to active duty service.  

Other private clinical records document complaints of pain but this was attributed to problems with the Veteran's back.  The private clinical records evidence is not new and material.  The private clinical records do not reference a stress fracture of the right tibia nor do they provide any evidence of a link between a stress fracture and active duty.  The evidence is not new and material.  

The VA clinical records do not indicate, in any way, that the Veteran currently has a stress fracture of the right tibia nor do the records link, in any way, residuals of a stress fracture of the right tibia to the Veteran's active duty service.  The VA clinical records are not new and material.  

Reports of VA examinations were received subsequent to the prior final denial.  These reports do not indicate, in any way, that the Veteran currently has a stress fracture of the right tibia nor any residuals thereof nor do the reports provide any evidence linking stress fractures to the Veteran's active duty service.  The reports of VA examinations are not new and material.  

The Veteran testified before the undersigned in January 2011 she informed health care professionals during active duty that her right leg hurt.  She found out she had problems when she reviewed her medical records at the time of her exit examination.  She had to treat her injuries with over-the counter medication at times because she did not have insurance.  This evidence is not new and material.  The fact that the Veteran was alleging she experienced a stress fracture in the right tibia during active duty was of record at the time of the prior final denial.  This evidence is duplicative of evidence previously considered.  

The Board finds that none of the evidence received subsequent to the May 2005 rating decision satisfies the definition of new and material as set out under 38 C.F.R. § 3.156(a).  As new and material has not been received, the claim of entitlement to service connection for stress changes of the right tibia has not been reopened.  


Whether new and material evidence has been received to reopen the claim of entitlement to service connection for lumbar sacrilization, L5, with low back pain.

In February 2000, the RO denied entitlement to service connection, in pertinent part, for sacralization of L5 with low back pain.  The Veteran was informed of the decision the same month and of her procedural and appellate rights.  The Veteran did not appeal the denial of service connection for stress changes to the bilateral knees.  This decision is final.  38 U.S.C.A. § 7105.  

In May 2005, the Veteran attempted to reopen the claim and submitted additional evidence.  The same month, the RO denied service connection for sacralization L5 with low back pain.  The Veteran was informed of this decision in June 2005.  The Veteran did not appeal the denial of service connection for sacralization L5 with low back pain.  This decision is final.  38 U.S.C.A. § 7105.  

In May 2007, the Veteran submitted a claim of entitlement to service connection for a lower back (L5) disorder.  

The evidence of record at the time of February 2000 rating action consists of the service treatment records and reports of VA examinations.  

The service treatment records reveal that in September 1999, the Veteran complained of low back pain which had been present for one week.  Another record dated the same month shows the Veteran reported low back pain which had been present for two months.  Within the preceding week the pain had increased.  A September 1999 X-ray examination of the low back was interpreted as revealing partial sacralization of L5 and an otherwise unremarkable examination.  In October 1999, the Veteran complained of back spasms.  Examination of the back was unremarkable.  The pertinent assessment was resolving low back pain.  In October 1999, the Veteran reported that her lower back had gotten worse since the time of her last medical assessment.  At the time of the separation examination which was conducted in October 1999, clinical evaluation of the spine was determined to be normal.  The document was annotated to indicate the Veteran had a history of low back pain since April 1999.  On a Report of Medical History completed by the Veteran in October 1999, she indicated that she had or had had arthritis or bursitis, recurrent back pain.  The document was annotated to indicate the Veteran reported she had low back pain since September 1999.  

At the time of the September 1999 VA examination, the Veteran reported, in pertinent part, chronic low back pain which began around April 1998.  She reported the condition was of gradual onset.  She also reported pain radiating into her lower extremities.  She denied any history of previous back trauma.  She opined that her back pain might be related to her previous pregnancy.  Physical examination of the back was essentially normal.  The pertinent diagnosis was lumbosacral strain with no disease found on examination.  

The RO denied the claim of entitlement to service connection for sacralization L5 with low back pain in February 2000 finding that sacralization of L5 was considered a congenital or developmental defect unrelated to military service.  It was also held that the sacralization was not aggravated beyond the normal progression by service and there was no development of a superimposed disability.  

In May 2005, duplicate service treatment records were received.  Based on this evidence, the RO found that new and material had not been received to reopen the claim of entitlement to service connection for sacralization L5 with low back pain in a May 2005 rating decision.  It was noted that the evidence submitted was duplicate of evidence considered by the RO in February 2000.  

The evidence received subsequent to the May 2005 rating decision consists of VA and private medical records and reports of VA examinations.  

The private clinical records document current treatment for bilateral back disorders.  These records, for the most part, do not meet the definition of new and material evidence.  The Court has held that additional evidence, which consists of records of post-service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  

The VA clinical records document current treatment for back disorders.  These records, for the most part, do not meet the definition of new and material evidence.  The Court has held that additional evidence, which consists of records of post-service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  

The Board finds that one piece of evidence which was received subsequent to the May 2005 rating decision satisfies the definition of new and material evidence as set out under 38 C.F.R. § 3.156(a).  In September 2009, the Veteran submitted a "Nexus Statement" dated in July 2009.  The author, Charles H. Wingo, MD., who was an orthopedic spine surgeon, indicated that he had reviewed the treatment records since the Veteran's discharge and found that a central disc herniation of L4-L5 was at least as likely as not caused by or a result of activity during the Veteran's military service.  The rationale was that the Veteran did not have pain prior to military service and her problems developed while on active duty.  

The Board finds that the "nexus statement" dated in July 2009 satisfies the definition of new and material evidence under 38 C.F.R. § 3.156(a).  The document was not of record at the time of the prior final decision.  Furthermore, the document provides some evidence of a link between a currently existing back problem and the Veteran's active duty service.  

New and material evidence having been received, the claim of entitlement to service connection for sacralization L5 with low back pain has been reopened.  Prior to de novo review of the claim, additional evidentiary development is required.  That development is addressed in the Remand portion of the decision below.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral knee disorder has been reopened.  The appeal is granted to that extent only.  

New and material evidence not having been received, the claim of entitlement to service connection for stress fractures of the left femur has not been reopened.  The appeal is denied.  

New and material evidence not having been received, the claim of entitlement to service connection for stress fractures of the right tibia has not been reopened.  The appeal is denied.  

New and material evidence having been received, the claim of entitlement to service connection for sacralization L5 with low back pain has been reopened.  The appeal is granted to that extent only.  


REMAND

In March 2010, the RO denied service connection, in pertinent part, for depression.  The Veteran was notified of the decision the same month.  In April 2010, the Veteran submitted a notice of disagreement with the March 2010 rating decision.  He did not indicate he was limiting his appeal to claims other than depression.  The Board finds the Veteran submitted a notice of disagreement but has not been provided with a statement of the case.  Accordingly, the Board is required to remand this issue for issuance of a statement of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999).

In April 2008, a VA examination was conducted to determine if the Veteran's currently existing bilateral knee disorders were etiologically linked to her active duty service.  The examiner opined that it was less likely than not that the disorders were due to active duty service.  Significantly, part of the rationale supplied to support the opinion was that there were no service treatment records entries which included complaints of or treatment for bilateral knee conditions while the Veteran was on active duty.  However, in October 1999 while still on active duty, the Veteran informed a health care professional that her knee problems had gotten worse since the time of her last medical assessment in September 1999.  The examiner's finding that there were no complaints of knee problems during active duty is wrong.  The Court has held that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Furthermore, the examiner indicated in the examination report that he had not reviewed any private medical evidence in connection with his examination despite the fact that private medical evidence pertaining to knee problems was of record at the time was conducted.  The Court has held that an examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Since the time of the April 2008 VA examination, private medical evidence has been received which provides some evidence linking current bilateral knee disorders to the Veteran's active duty service.  This evidence also documents knee disorders not noted at the time of the April 2008 VA examination.  Based on the above, the Board finds a new VA examination is required in order to determine the nature, extent and etiology of the Veteran's bilateral knee disorder.  

As set out above, the Board has found that there is evidence of record linking a back disorder to the Veteran's active duty service.  This evidence, in the form of the July 2009 statement from Charles H. Wingo, MD., who was an orthopedic spine surgeon, indicated that he had reviewed the treatment records since the Veteran's discharge and found that a central disc herniation of L4-L5 was at least as likely as not caused by or a result of activity during the Veteran's military service.  The rationale was that the Veteran did not have pain prior to military service and her problems developed while on active duty.  The examiner apparently did not have access to the Veteran's service treatment records as a box indicating review of such was left unchecked in the document.  This is significant as the opinion does not address the in-service findings other than the Veteran's complaints of back pain.   Essentially, the service treatment records document only subjective complaints of back pain without indication of an underlying injury and an objective finding of sacrilization of the spine, all at the end of the Veteran's active duty service.  The Veteran has only reported that the onset of the pain was gradual.  The private opinion also does not account for the findings at the time of the September 1999 VA examination which include unremarkable X-ray findings and minimal objective findings of any pathology.  The diagnosis at that time was lumbosacral strain without any other disease found.  The omissions in the July 2009 evidence precludes granting service connection based on the document.  The document does, however, trigger VA's duty to assist in obtaining a current VA examination.  Additionally, the Board notes that the September 1999 VA examination resulted in a diagnosis of lumbosacral strain but did not provide an etiology as to the disorder.  Based on the above, the Board finds a new VA examination is required in order to determine the nature, extent and etiology of any back disorder found on examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for knee and/or back problems since her discharge from active duty.  After securing any necessary releases, obtain those records identified by the Veteran which have not already been associated with the claims file.  Regardless of the Veteran's response, obtain all outstanding VA medical records.  

2.  Furnish the Veteran a statement of the case with respect to the issue of entitlement to service connection for depression.  The appellant should be informed of the requirements to perfect an appeal with respect to this issue.  The AMC/RO should return this issue to this Board only if the Veteran files a timely substantive appeal.

3.  After the above development has been completed to the extent possible, schedule the Veteran for a VA examination by an appropriately qualified health care professional to determine the nature, extent and etiology of any knee disorder found on examination.  

The claims file must be made available to and pertinent documents therein reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  A detailed history should be obtained from the Veteran.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should respond to the following:

a).  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran has a knee disorder which was incurred during her active duty military service.  

b.)  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran has a knee disorder which is secondary to her service-connected right foot strain, status post arthroplasty.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should reconcile the opinions with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

4.  After the above development has been completed to the extent possible, schedule the Veteran for a VA examination by an appropriately qualified health care professional to determine the nature, extent and etiology of any low back disorder found on examination.  

The claims file must be made available to and pertinent documents therein reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  A detailed history should be obtained from the Veteran.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should respond to the following:

a).  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran has a low back disorder which was incurred during her active duty military service.  

b.)  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran has a low back disorder which is secondary to her service-connected right foot strain, status post arthroplasty.  

c).  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's had a preexisting back disorder which increased in severity during active duty?

d).  If the Veteran's preexisting low back disorder increased in severity during active duty, is it at least as likely as not (50 percent or greater likelihood) that such increase was due to the natural progression of the disorder, or if not, due to aggravation of the disorder in service?

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

The examiner should reconcile the opinions with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

5.  After completing any additional development deemed necessary, readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the last Supplemental Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant and his representative have has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


